Case: 15-10517   Date Filed: 08/04/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10517
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:13-cv-00391-MW-CAS



ANGELA D. SINGLETON,

                                                           Plaintiff-Appellant,

                                 versus

GAYLE EUTSEY DEAN,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 4, 2015)

Before MARCUS, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-10517     Date Filed: 08/04/2015    Page: 2 of 4


      Angela Singleton, proceeding pro se, appeals the district court’s denial of

her motion for a default judgment against defendant Gayle Dean and the sua

sponte dismissal of her complaint for failure to state a claim of copyright

infringement. On appeal, she argues that she successfully pleaded sufficient facts

to show that Dean’s work was “strikingly similar” to her own. We affirm.

      We review the denial of a motion for default judgment for abuse of

discretion. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316

(11th Cir. 2002). We review de novo the sua sponte dismissal for failure to state a

claim. Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007).

      When a defendant has failed to plead or defend, a district court may enter

judgment by default. Fed.R.Civ.P. 55(b)(2). But entry of default judgment is only

warranted when there is a sufficient basis in the pleadings for the judgment

entered, with the standard for “a sufficient basis” for the judgment being akin to

that necessary to survive a motion to dismiss for failure to state a claim. Surtain v.

Hamlin Terrace Found., No. 14-12752, slip op. at 7–8 (11th Cir. June 16, 2015).

The complaint must contain sufficient factual matter, accepted as true, to state a

claim for relief that is plausible on its face, which is met when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Id. at 8–9. Prior to dismissing an

action sua sponte, a court must provide the plaintiff with notice of its intent to


                                           2
              Case: 15-10517     Date Filed: 08/04/2015    Page: 3 of 4


dismiss and an opportunity to respond. Id. at 14. Exceptions to this requirement

are when amending the complaint would be futile or when the complaint is

patently frivolous. Id.

      Two elements must be proven to establish copyright infringement: (1)

ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original. Beal v. Paramount Pictures Corp., 20 F.3d 454, 459 (11th

Cir. 1994). To establish copying, the plaintiff must show that the defendant had

access to the copyrighted work and that the two works are so “substantially

similar” that an average lay observer would recognize the alleged copy as having

been appropriated from the original work. Calhoun v. Lillenas Publ’g, 298 F.3d

1228, 1232 (11th Cir. 2002). If the plaintiff cannot show access, the plaintiff may

still prevail by demonstrating that the works are “strikingly similar.” Id. at 1232

n.6. Striking similarity exists where the proof of similarity in appearance is so

striking that the possibilities of independent creation, coincidence, and prior

common source are, as a practical matter, precluded. Corwin v. Walt Disney Co.,

475 F.3d 1239, 1253 (11th Cir. 2007).

      The mere fact that a work is copyrighted does not mean that every element

of the work is protected, because copyright protection extends only to the original

elements of expression in a work. Baby Buddies, Inc. v. Toys “R” Us, Inc., 611

F.3d 1308, 1316 (11th Cir. 2010). While expression is protected, ideas are not. See


                                          3
              Case: 15-10517     Date Filed: 08/04/2015    Page: 4 of 4


17 U.S.C. § 102(b). In addition to broad ideas, noncopyrightable material includes

scènes à faire, those stock scenes that naturally flow from a common theme. Beal,

20 F.3d at 459–60. Lists of similarities between two works are inherently

subjective and unreliable, particularly where the list contains random similarities,

as many such similarities can be found in very dissimilar works. Id. at 460.

      Singleton has not shown any examples of copyright infringement, because

the alleged similarities either do not exist or concern broad ideas or scènes à faire.

Her complaint points to a list of random similarities between two books, which is

exactly what this Court rejected as evidence of copyright infringement in Beal.

The district court did not abuse its discretion by denying Singleton’s motion for a

default judgment or err by dismissing her complaint for failure to state a claim.

      AFFIRMED.




                                           4